Exhibit 10.1

EXECUTION VERSION

NOMINATION AND STANDSTILL AGREEMENT

This Agreement (this “Agreement”) is made and entered into as of March 24, 2015,
by and among Town Sports International Holdings, Inc. (the “Company”), PW
Partners Atlas Fund III LP (“Atlas Fund III”), PW Partners Master Fund LP (“PW
Master Fund”), PW Partners Atlas Funds, LLC (“Atlas Fund GP”), PW Partners, LLC
(“PW Master Fund GP”), PW Partners Capital Management LLC (“PW Capital
Management”), Patrick Walsh (“Mr. Walsh” and collectively, with Atlas Fund III,
Atlas Fund GP, PW Master Fund, PW Master Fund GP and PW Capital Management, the
“PW Group Shareholders”), HG Vora Special Opportunities Master Fund, Ltd. (“HG
Vora Master Fund”), HG Vora Capital Management, LLC (“HG Vora Capital
Management”), Parag Vora (“Mr. Vora” and collectively, with HG Vora Master Fund
and HG Vora Capital Management, the “HG Vora Group Shareholders,” and
collectively, with the PW Group Shareholders, the “PW Group/HG Vora Group
Shareholders”) (each of the Company and the PW Group/HG Vora Group Shareholders,
a “Party” to this Agreement, and collectively, the “Parties”).

RECITALS

WHEREAS, on January 7, 2015, the PW Group/HG Vora Group Shareholders submitted a
notice to the Company (the “Notice of Nomination”) nominating a slate of
individuals to be elected to the Company’s board of directors (the “Board”) at
the 2015 annual meeting of shareholders of the Company, including any
adjournment or postponement thereof (the “2015 Annual Meeting”);

WHEREAS, the PW Group Shareholders currently beneficially own 2,496,133 shares
of the Common Stock, $0.001 par value per share, of the Company (the “Common
Stock”), which represented approximately 10.3% of the issued and outstanding
shares of Common Stock as of January 7, 2015;

WHEREAS, the HG Vora Group Shareholders currently beneficially own 3,875,000
shares of the Common Stock, which represented approximately 15.9% of the issued
and outstanding shares of Common Stock as of January 7, 2015;

WHEREAS, pursuant to a Group Agreement, dated as of October 20, 2014, the PW
Group Shareholders and the HG Vora Group Shareholders have formed a
Section 13(d) group, whereby the PW Group Shareholders and the HG Vora Group
Shareholders together currently own an aggregate of 6,371,133 shares of Common
Stock, which represented approximately 26.2% of the issued and outstanding
shares of Common Stock as of January 7, 2015;

WHEREAS, the Company and the PW Group/HG Vora Group Shareholders have determined
that the interests of the Company and all of its shareholders would be best
served at this time by, among other things, resolving issues regarding Board
composition and corporate governance by mutual and constructive agreement,
rather than by an election contest;

WHEREAS, the Company is restructuring its Board to more closely reflect its
current shareholder base, and in connection therewith is, simultaneously
herewith, entering into an agreement (a true and correct copy of which has been
furnished to the PW Group/HG Vora Group Shareholders) with another unaffiliated
third-party significant shareholder pursuant to which, effective as of the date
hereof, the Board is appointing two nominees of such shareholder to the Board
replacing two directors that are resigning;



--------------------------------------------------------------------------------

WHEREAS, solely to facilitate the agreements set forth herein, each of J. Rice
Edmonds and Paul N. Arnold (the “Resigning Directors”) has delivered to the
Board, on the date hereof, his resignation from the Board, with such resignation
becoming effective on the date hereof;

WHEREAS, the Company and the PW Group/HG Vora Group Shareholders have determined
to come to an agreement with respect to the immediate reconstitution of the
Board, the election of members of the Board at the 2015 Annual Meeting and
certain other matters, as provided in this Agreement;

WHEREAS, the Nominating and Corporate Governance Committee of the Board (the
“Nominating Committee”) and the Board have considered the qualifications of the
Nominees (as defined below) and conducted such review as they have deemed
appropriate, including as to reviewing materials provided by the Nominees and
the PW Group/HG Vora Group Shareholders; and

WHEREAS, the Nominating Committee has recommended that the Board approve and
recommend the Nominees for election as a director of the Company and the Board
has determined that it is in the best interests of the Company to do so on the
terms set forth in this Agreement;

NOW, THEREFORE, in consideration of and reliance upon the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties hereto
agree as follows:

1. Board Nomination; Board Composition.

(a) The Company shall cause the Board simultaneous with the execution and
delivery of this Agreement by all Parties to adopt and make effective a
resolution (i) increasing the size of the Board from seven to eight members,
(ii) accepting the resignation of the Resigning Directors, and (iii) appointing
Mark A. McEachen, Patrick Walsh and L. Spencer Wells (the “Nominees”) to fill
the resulting vacancies, with each Nominee having the same term as that of his
predecessor.

(b) The Company further agrees to include (i) each of the Nominees or their
Replacements (as defined below) in its slate of nominees for election as three
of the eight directors (or seven pursuant to Section 1(c)(ii) below) and
(ii) each of the TSI Legacy Directors or their Replacements (as defined below)
in its slate of nominees for election as three of the eight directors (or two of
the seven pursuant to Section 1(c)(ii) below), in each case, of the Company at
the 2015 Annual Meeting (the “2015 Company Slate”). The Board will publicly
recommend and solicit proxies for the election of the Nominees or their
Replacements and the TSI Legacy Directors or their Replacements, as the case may
be, at the 2015 Annual Meeting in the same manner and devoting the same
resources as it does for all the other members of the 2015 Company Slate, which
will be no less than in past years.

 

2



--------------------------------------------------------------------------------

(c) (i) To the extent a Nominee or his Replacement, as applicable, is unable or
unwilling for any reason to serve as a nominee for election at the 2015 Annual
Meeting or as a director at any time during the Covered Period (as defined
below), then, so long as the PW Group Shareholders and the HG Vora Group
Shareholders and their Affiliates and Associates, continue at such time to
beneficially own in the aggregate the number of shares of Common Stock equal to
at least 5% of the then outstanding shares of Common Stock, the PW Group/HG Vora
Group Shareholders may select and submit (which submission need not comply with
the nomination requirements of the Company’s Bylaws (as defined below)) a
qualified candidate, who qualifies as “independent” under the applicable rules
of the NASDAQ Stock Market (the “NASDAQ”), the applicable provisions of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the rules
and regulations of the Securities and Exchange Commission (“SEC”) and is
reasonably acceptable to the Nominating Committee, in its good faith judgment
after exercising its fiduciary duties, as a replacement nominee or director, who
shall serve as the nominee for election as director or as a director, as
applicable, in lieu of such Nominee or his Replacement who is unable or
unwilling to so serve (each, a “Replacement”), provided that a Replacement for a
TSI Legacy Director (as defined below) need not qualify as “independent” under
the applicable rules of the NASDAQ, the applicable provisions of the Exchange
Act, and the rules and regulations of the SEC. The Nominating Committee will
make, and inform the PW Group/HG Vora Group Shareholders of, its determination
within 15 days of receiving the selection and the information required under
Section 1(d)(ii) with respect to such selection. If the submission is rejected
in accordance with this Section 1(c), the PW Group/HG Vora Group Shareholders
may submit additional candidates satisfying these qualifications until a
mutually acceptable Replacement is identified. The Board will designate the
Replacement as a nominee for election as a director or appoint the Replacement
as a director, as applicable, promptly after he has been agreed upon pursuant to
the foregoing procedures but, in any event, no later than five business days
after such Replacement has been agreed upon pursuant to the foregoing
procedures. For the avoidance of doubt, the Company shall not deem the PW
Group/HG Vora Group Shareholders to be a Section 13(d) Group (as defined below)
solely as a result of their selection of a Replacement pursuant to this
Section 1(c).

(ii) Upon the inability or unwillingness to serve as a nominee for reelection at
the 2015 Annual Meeting or resignation or removal from the Board at any time
during the Covered Period, of the first of Robert J. Giardina, Bruce C.
Bruckmann or Thomas J. Galligan III (the “TSI Legacy Directors”), the Company
shall promptly cause the Board to adopt and make effective a resolution
decreasing the size of the Board from eight to seven members, and no individual
shall be nominated for election or appointed as a director to replace such TSI
Legacy Director. In the event that, pursuant to the foregoing sentence, there
remain only two TSI Legacy Directors, and one of the remaining TSI Legacy
Directors is unable or unwilling to serve as a nominee for reelection at the
2015 Annual Meeting or wishes to resign or is removed from the Board at any time
during the Covered Period, the remaining TSI Legacy Director or his Replacement
shall be entitled to select and submit a Replacement in compliance with the
procedures set forth in Section 1(c)(i) above. In the event that, each of the
remaining TSI Legacy Directors is unwilling to serve as a nominee for reelection
at the 2015 Annual Meeting or they wish to resign or are removed from the Board
simultaneously at any time during the Covered Period, then such remaining TSI
Legacy Directors shall submit Replacements in compliance with the procedures set
forth in Section 1(c)(i) above.

 

3



--------------------------------------------------------------------------------

(d) (i) The PW Group/HG Vora Group Shareholders on behalf of themselves and
their respective Affiliates and Associates agree irrevocably to withdraw the
Nomination Notice and any related materials, notices or demands submitted to the
Company in connection therewith, and (ii) the PW Group/HG Vora Group
Shareholders on behalf of themselves and their respective Affiliates and
Associates agree to provide to the Company all information required to be
disclosed for directors, candidates for directors, and their Affiliates and
representatives in a proxy statement or other filings under applicable law or
stock exchange rules or listing standards, information in connection with
assessing eligibility, independence and other criteria applicable to directors
or satisfying compliance and legal obligations solely with respect to the
Nominees or their Replacements, and such other information as the Company shall
reasonably request from time to time provided that they shall not be required to
provide information not traditionally requested and obtained from other Company
directors.

(e) While serving as a member of the Board, the Nominees or their Replacements
shall comply in the same manner as directors generally with all policies,
procedures, processes, codes, rules, standards and guidelines applicable to all
Board members, including without limitation the Company’s Code of Ethics and
Business Conduct and the Company’s Insider Trading Policy (as each may be
amended from time to time for all directors) (it being understood that nothing
contained therein or herein (i) prohibits any of the PW Group/HG Vora Group
Shareholders from maintaining positions they hold as of the date hereof relating
to securities of the Company or (ii) prohibits any of the PW Group Shareholders
from selling securities of the Company they hold as of the date hereof or may
subsequently acquire outside of any “blackout period” under the Company’s
Insider Trading Policy), and preserve the confidentiality of Company business
and information, including discussions or matters considered in meetings of the
Board or Board committees to the extent not disclosed publicly by the Company.
The Company has furnished to the Nominees, prior to the execution of this
Agreement, copies of all such policies, procedures, processes, codes, rules,
standards and guidelines that are currently in effect.

(f) During the Covered Period, the number of directors constituting the Board
will be fixed at eight; provided, however, the number of directors constituting
the Board will be fixed at seven in the event the size of the Board is decreased
to seven pursuant to Section 1(c)(ii) above.

(g)

(i) The Company shall cause the Board simultaneous with the execution and
delivery of this Agreement by all Parties to adopt and make effective a
resolution (i) appointing Mr. McEachen to the Compensation Committee, Mr. Walsh
to each of the Nominating Committee and the Executive Committee and Mr. Wells to
the Audit Committee, with the Chairman of each committee to be selected by
majority vote of such committee, and (ii) fixing the size of each of the
Compensation Committee, Nominating Committee, Audit Committee and Executive
Committee at three members. The Company further agrees that during the Covered
Period (i) it will cause one Nominee or Replacement and one TSI Legacy Director
or Replacement to be appointed to any committee of the Board formed after the
execution of this Agreement and (ii) except as otherwise permitted hereunder, it
will not cause any of the Nominees or their

 

4



--------------------------------------------------------------------------------

Replacements, or TSI Legacy Director or Replacement, as the case may be, to be
removed or disqualified from any committee of the Board to which such individual
was appointed pursuant to the terms of this Agreement, except to the extent the
rules of the NASDAQ Stock Market or applicable provisions of the Exchange Act,
or the rules and regulations of the SEC promulgated thereunder, would not allow
for such continued service. During the Covered Period, in the event any Nominee
or Replacement ceases to serve on the Board or any committee or subcommittee,
then the PW Group/HG Vora Group Shareholders will be entitled (so long as they
otherwise remain entitled hereunder to appoint such Nominee or Replacement to
the Board) to select the Nominee or Replacement who will take the place of the
departing director, provided such Nominee or Replacement will be qualified under
any rules of the NASDAQ Stock Market or applicable provisions of the Exchange
Act, or the rules and regulations of the SEC promulgated thereunder governing
such service.

(ii) On or prior to the date hereof, the PW Group/HG Vora Group Shareholders
will provide to the Company a letter agreement executed by each of the Nominees,
in the form attached hereto as Exhibit A (each, a “Nominee Representation
Letter”), whereby each of the Nominees agrees that during the Covered Period
(i) he will maintain the size of each of the Compensation Committee, Nominating
Committee, Audit Committee and Executive Committee at three members, (ii) he
will appoint one TSI Legacy Director or Replacement to any committee of the
Board formed after the execution of this Agreement, and (iii) except as
otherwise permitted hereunder, he will not cause any of the TSI Legacy Directors
or their Replacements, as the case may be, to be removed or disqualified from
any committee of the Board to which such individual was appointed, except to the
extent the rules of the NASDAQ Stock Market or applicable provisions of the
Exchange Act, or the rules and regulations of the SEC promulgated thereunder,
would not allow for such continued service. The PW Group/HG Vora Group
Shareholders will provide to the Company a Nominee Representation Letter
executed by any Nominee Replacement appointed to the Board during the Covered
Period. During the Covered Period, in the event any TSI Legacy Director or
Replacement ceases to serve on the Board or any committee or subcommittee, then
the remaining TSI Legacy Directors (or Director) or their Replacements will be
entitled to select the TSI Legacy Director or Replacement who will take the
place of the departing TSI Legacy Director, provided such TSI Legacy Director or
Replacement will be qualified under any rules of the NASDAQ Stock Market or
applicable provisions of the Exchange Act, or the rules and regulations of the
SEC promulgated thereunder governing such service.

(h) During the Covered Period, the Board will ensure that the Nominees or any of
their Replacements, as applicable, will receive the same benefits of directors’
and officers’ insurance and any indemnity and exculpation arrangements available
generally to the other Board members and the same compensation and other
benefits for service as a director as the compensation and other benefits
received by the other Board members for service as a director. During the
Covered Period, the Board will ensure that the Nominees receive the same written
Company- and Board-related information as that provided to the other directors
in connection with any meeting of the Board, at the same time such information
is provided to the other directors.

 

5



--------------------------------------------------------------------------------

(i) The Company agrees to use its reasonable best efforts to hold the 2015
Annual Meeting on or about June 30, 2015.

(j) Notwithstanding anything to the contrary contained herein, Mr. Walsh or his
Replacement at the time (the “Walsh Replacement”) shall promptly offer to resign
from the Board (and, if requested by the Company, promptly deliver his written
resignation to the Board (which shall provide for his immediate resignation) it
being understood that it shall be in the Board’s sole discretion whether to
accept or reject such resignation) if the members of the PW Group Shareholders,
collectively, cease to beneficially own at least 3% of the Company’s outstanding
Common Stock. The PW Group Shareholders agree to cause Mr. Walsh or the Walsh
Replacement to resign from the Board if he fails to resign if and when requested
pursuant to this clause (j). Notwithstanding anything to the contrary contained
herein, in the event Mr. Walsh or the Walsh Replacement resigns from the Board
pursuant to this clause (j), so long as the HG Vora Group Shareholders and their
Affiliates and Associates, continue at such time to beneficially own in the
aggregate the number of shares of Common Stock equal to at least 5% of the then
outstanding shares of Common Stock, the HG Vora Group Shareholders shall be
entitled to select and submit a Replacement (and the Board shall appoint such
Replacement as a director) in compliance with the procedures set forth in
Section 1(c)(i) above.

(k) The Company shall cause the Board, simultaneous with the execution and
delivery of this Agreement by all Parties, to adopt and make effective a
resolution ordering the immediate redemption of all outstanding Rights granted
pursuant to the Rights Agreement, dated as of December 31, 2014, between the
Company and Computershare Inc. (the “Rights Agreement”) and the taking of all
action necessary to terminate the Rights Agreement in accordance with Section 23
of the Rights Agreement.

2. Standstill.

(a) Each of the PW Group/HG Vora Group Shareholders solely on behalf of itself
and its respective Affiliates and Associates hereby severally and not jointly
agrees that from the date hereof until the termination of this Agreement in
accordance with Section 5 (the “Covered Period”), except as expressly set forth
in this Agreement, neither it nor any of its Affiliates or Associates will, and
it will cause each of its Affiliates and Associates not to, directly or
indirectly in any manner, alone or in concert with others:

(i) make, engage in, or in any way participate in, directly or indirectly, any
“solicitation” of proxies (as such terms are used in the proxy rules of the SEC
but without regard to the exclusion set forth in Rule 14a-1(l)(2)(iv) of the
Exchange Act) or consents to vote, or seek to advise, encourage or influence any
person with respect to the voting of any securities of the Company or any
securities convertible or exchangeable into or exercisable for any such
securities (collectively, “securities of the Company”) for the election of
individuals to the Board or to approve shareholder proposals, or become a
“participant” in any contested “solicitation” for the election of directors with
respect to the Company (as such terms are defined or used under the Exchange
Act) (other than a “solicitation” or acting as a “participant” in support of all
of the nominees of the Board at any shareholder meeting) or make or be the
proponent of any shareholder proposal (pursuant to Rule 14a-8 under the Exchange
Act or otherwise);

 

6



--------------------------------------------------------------------------------

(ii) form, join, encourage, influence, advise or in any way participate in any
“group” (as such term is defined in Section 13(d)(3) of the Exchange Act for
purposes of this Agreement, any such group, a “Section 13(d) Group”) with any
persons (other than a Section 13(d) Group that includes all or some of the
persons identified on the Group 13Ds (as defined below) as of the date hereof
and their Affiliates and Associates, but not including any other entities or
persons not identified on the Group 13Ds as of the date hereof) with respect to
any securities of the Company or otherwise in any manner agree, attempt, seek or
propose to deposit any securities of the Company in any voting trust or similar
arrangement, or subject any securities of the Company to any arrangement or
agreement with respect to the voting thereof, except as expressly set forth in
this Agreement;

(iii) acquire, offer or propose to acquire, or agree to acquire, directly or
indirectly, whether by purchase, tender or exchange offer, through the
acquisition of control of another person, by joining a partnership, limited
partnership, syndicate or other group (including any Section 13(d) Group),
through swap or hedging transactions or otherwise, any securities of the Company
or any rights decoupled from the underlying securities of the Company that would
result in (A) with respect to the PW Group Shareholders (together with their
Affiliates and Associates and any other persons with whom they may be a
Section 13(d) Group) having beneficial ownership, as determined in accordance
with Rule 13d-3 of the Exchange Act, over more than 17.49% in the aggregate of
the shares of Common Stock outstanding at such time, and (B) with respect to the
HG Vora Group Shareholders (together with their Affiliates and Associates and
any other persons with whom they may be a Section 13(d) Group) having beneficial
ownership, as determined in accordance with Rule 13d-3 of the Exchange Act, over
more than 17.49% in the aggregate of the shares of Common Stock outstanding at
such time; provided that nothing herein will require Common Stock to be sold to
the extent such persons, collectively with their Affiliates and Associates,
exceed the ownership limit applicable to such persons under this paragraph
solely as the result of a share repurchase or similar Company action that
reduces the number of outstanding shares of Common Stock;

(iv) sell, offer or agree to sell, directly or indirectly, through swap or
hedging transactions or otherwise, the securities of the Company or any rights
decoupled from the underlying securities held by the PW Group/HG Vora Group
Shareholders or any of their Affiliates to any Third Party (as defined below)
that would knowingly result in such Third Party, together with its Affiliates
and Associates, owning, controlling or otherwise having any beneficial or other
ownership interest in more than 5% in the aggregate of the shares of Common
Stock outstanding at such time; provided, however, that the foregoing
restriction shall not apply to (A) any transaction with a Third Party who
already has a Schedule 13G on file with the SEC with respect to its ownership of
Common Stock or any Third Party who represents to the PW Group/HG Vora Group
Shareholders in writing that as a result of the transaction it will file a
Schedule 13G with respect to its ownership of Common Stock provided that, unless
such Third Party is an Institutional Stockholder (e.g., Fidelity, Vanguard,
Dimensional, etc.), such Third Party, together with its Affiliates and
Associates, will not, after giving effect to such transaction, own, control or
otherwise have beneficial ownership in more than 10% in the aggregate

 

7



--------------------------------------------------------------------------------

of the shares of Common Stock outstanding at such time, or (B) any transaction
approved by written consent of a majority of the Board, excluding the Nominees
and their Replacements;

(v) effect or seek to effect (including, without limitation, by entering into
any discussions, negotiations, agreements or understandings whether or not
legally enforceable with any person), offer or propose to effect, cause or
participate in, or in any way assist or facilitate any other person to effect or
seek, offer or propose to effect or participate in, any tender or exchange
offer, merger, consolidation, acquisition, scheme, arrangement, business
combination, recapitalization, reorganization, sale or acquisition of material
assets, liquidation, dissolution or other extraordinary transaction involving
the Company or any of its subsidiaries or joint ventures or any of their
respective securities (each, an “Extraordinary Transaction”), or make any public
statement with respect to an Extraordinary Transaction; provided, however, that
this clause shall not (A) preclude the tender by any PW Group Shareholders or HG
Vora Group Shareholders or an Affiliate or an Associate thereof of any
securities of the Company into any tender or exchange offer, or vote by any PW
Group Shareholders or HG Vora Group Shareholders or an Affiliate or Associate
thereof of any securities of the Company with respect to any Extraordinary
Transaction, (B) prohibit any PW Group Shareholders or HG Vora Group
Shareholders or Affiliate or Associate thereof from offering to purchase
securities or assets of the Company if the sale of such securities or assets is
initiated by the Company through an open bidding process, or (C) prohibit any PW
Group Shareholders or HG Vora Group Shareholders or Affiliate or Associate
thereof from offering to purchase the securities of the Company in the event the
Company enters into negotiations with a Third Party regarding a proposal to be
acquired by such Third Party, or a Third Party commences a hostile tender offer
to acquire all or substantially all of the Common Stock of the Company;
provided, that, in the case of (B) and (C) above, the PW Group Shareholders or,
in the event that one or more of the Nominees or their Replacements are
officers, directors or employees of, or Disclosing Nominees (as defined below)
to, the HG Vora Group Shareholders, the HG Vora Group Shareholders, as
applicable, shall have given written notice to the Company of its election to
act as a potential bidder for the Company within 10 days of the Board’s decision
to initiate the sale process or negotiate the Third Party acquisition proposal
or the public announcement of the commencement of the hostile tender offer, as
applicable, and from after delivery of such notice and until such time as the PW
Group Shareholders or, in the event that one or more of the Nominees or their
Replacements are employees of, or Disclosing Nominees to, the HG Vora Group
Shareholders, the HG Vora Group Shareholders, as applicable, irrevocably waive
their right to participate as a bidder, then such Nominees or Replacements shall
be excluded from all portions of meetings directly relating to such sale process
and/or third party offers and all information, resolutions, consents and other
materials provided to the Nominees or their Replacements shall be redacted to
the extent relating to such sale process and/or third party offers (“Disclosing
Nominee” means any Nominee or his Replacement who has furnished to the HG Vora
Group Shareholders or their Affiliates any material, non-public information
concerning the business or affairs of the Company);

(vi) engage in any short sale of shares or any purchase, sale or grant of any
option, warrant, convertible security, stock appreciation right, or other
similar right

 

8



--------------------------------------------------------------------------------

(including, without limitation, any put or call option or “swap” transaction)
with respect to any security (other than a broad-based market basket or index)
that derives the majority of its value from a decline in the market price or
value of securities of the Company;

(vii) (A) call or seek to call, alone or in concert with others, any meeting of
shareholders, including by written action, (B) seek representation on, or
nominate any candidate to, the Board, except as set forth herein, (C) seek the
removal of any member of the Board, (D) solicit or seek to solicit written
consents from, or execute written consents received from other, shareholders of
the Company, (E) conduct a referendum of shareholders or (F) make a request for
any shareholder list or other Company books and records, whether pursuant to
Section 220 of the Delaware General Corporation Law or otherwise;

(viii) take any action in support of or make any proposal or request that
constitutes: (A) advising, controlling, changing or influencing the Board or
management of the Company, including any plans or proposals to change the number
or term of directors or to fill any vacancies on the Board, except as set forth
herein, (B) any change in the capitalization, stock repurchase programs and
practices or dividend policy of the Company, (C) any other change in the
Company’s management, business or corporate structure, (D) seeking to have the
Company waive or make amendments or modifications to the Company’s Articles of
Incorporation or Bylaws, or other actions that may impede or facilitate the
acquisition of control of the Company by any person, (E) causing a class of
securities of the Company to be delisted from, or to cease to be authorized to
be quoted on, any securities exchange, or (F) causing a class of securities of
the Company to become eligible for termination of registration pursuant to
Section 12(g)(4) of the Exchange Act;

(ix) make any public disclosure, announcement or statement regarding any intent,
purpose, plan or proposal with respect to the Board, the Company, its
management, policies or affairs, any of its securities or assets or this
Agreement that is inconsistent with the provisions of this Agreement;

(x) enter into any discussions, negotiations, agreements or understandings with
any Third Party with respect to any of the foregoing, or advise, assist,
knowingly encourage or seek to persuade any Third Party to take any action or
make any statement with respect to any of the foregoing, or otherwise take or
cause any action or make any statement inconsistent with any of the foregoing;

(xi) publicly request, directly or indirectly, any amendment or waiver of the
foregoing; or

(xii) direct, instruct, assist or encourage any of their respective Affiliates
or Associates to take any such action.

The foregoing provisions of this Section 2(a) shall not be deemed to prohibit
any of the PW Group/HG Vora Group Shareholders or their directors, officers,
partners, employees,

 

9



--------------------------------------------------------------------------------

members or agents (acting in such capacity) from communicating privately with
the Company’s directors, officers or advisors so long as such communications are
not intended to, and would not reasonably be expected to, require any public
disclosure of such communications.

(b) Each of the PW Group Shareholders solely on behalf of itself and its
respective Affiliates and Associates and each of the HG Vora Group Shareholders
solely on behalf of itself and its respective Affiliates and Associates hereby
severally and not jointly agrees to cause all shares of Common Stock
beneficially owned by it as of the record date for the 2015 Annual Meeting to be
present for quorum purposes and to be voted at the 2015 Annual Meeting, and
further agrees that at the 2015 Annual Meeting it shall vote in favor of the
2015 Company Slate. At any subsequent special shareholders’ meeting (or
adjournments or postponements thereof) during the Covered Period each of the PW
Group Shareholders and each of the HG Vora Group Shareholders shall cause all
shares of Common Stock beneficially owned, directly or indirectly, by it as of
the applicable record date to be present for quorum purposes and to be voted in
favor of the election to the Board of those director nominees nominated for
election by the Board and against the removal of any directors whose removal is
not recommended by the Board.

(c) Nothing in this Section 2 shall prohibit or in any way limit any actions
that may be taken by the Nominees or their Replacements acting solely as a
director of the Company (including, without limitation, voting on any matter
submitted for consideration by the Board, participating in deliberations or
discussions of the Board and making suggestions or raising issues to the Board)
consistent with his fiduciary duties as a director of the Company (it being
understood and agreed that no PW Group/HG Vora Group Shareholders or any
Affiliates or Associates thereof shall seek to do indirectly through any of the
Nominees or their Replacements anything that would be prohibited if done by any
PW Group/HG Vora Group Shareholders or any Affiliates or Associates thereof).

3. Representations of the Company. The Company represents and warrants as
follows: (a) the Company has the power and authority to execute, deliver and
carry out the terms and provisions of this Agreement and to consummate the
transactions contemplated hereby; (b) this Agreement has been duly and validly
authorized, executed and delivered by the Company, constitutes a valid and
binding obligation and agreement of the Company and is enforceable against the
Company in accordance with its terms; and (c) the Bylaws and the Company
policies, procedures, processes, codes, rules, standards and guidelines
furnished to the Nominees pursuant to Section 1(e) are true and correct and have
not been amended or modified. The Board has concluded that each of Mark A.
McEachen, Patrick Walsh and L. Spencer Wells is “independent” for the purposes
set forth herein.

4. Representations of the PW Group/HG Vora Group Shareholders. Each of the PW
Group Shareholders and each of the HG Vora Group Shareholders severally and not
jointly represents and warrants to the Company that (a) such PW Group
Shareholder or HG Vora Group Shareholder has the power and authority to execute,
deliver and carry out the terms and provisions of this Agreement and to
consummate the transactions contemplated hereby; (b) this Agreement has been
duly and validly authorized, executed and delivered by such PW Group Shareholder
or HG Vora Group Shareholder, constitutes a valid and binding obligation and
agreement of such PW Group Shareholder or HG Vora Group Shareholder and is
enforceable

 

10



--------------------------------------------------------------------------------

against such PW Group Shareholder or HG Vora Group Shareholder in accordance
with its terms; and (c) such PW Group Shareholder or HG Vora Group Shareholder
beneficially owns, directly or indirectly, an aggregate number of shares of
Common Stock set forth in the recitals to this Agreement for such PW Group
Shareholder or HG Vora Group Shareholder, and such shares of Common Stock
constitute all of the Common Stock beneficially owned by such PW Group
Shareholder or HG Vora Group Shareholder or in which such PW Group Shareholder
or HG Vora Group Shareholder has any interest or right to acquire, whether
through derivative securities, voting agreements or otherwise.

5. Termination.

(a) This Agreement shall terminate on the date that is ten (10) business days
prior to the last day upon which a notice to the Secretary of the Company of
shareholder nominations of persons for election to the Board at the 2016 annual
meeting of shareholders of the Company would be considered timely under Article
II, Section 12 of the Bylaws; provided that, notwithstanding the foregoing, the
restrictions provided in Section 2(a)(vii)(A), (D), and (E) shall survive until
the earlier of (i) the 2016 annual meeting of shareholders of the Company or
(ii) May 15, 2016.

(b) The provisions of Section 9 through Section 18 shall survive the termination
of this Agreement. No termination pursuant to Section 5(a) shall relieve any
Party from liability for any breach of this Agreement prior to such termination.

6. Mutual Non-Disparagement. Subject to Section 7(d), each of the PW Group
Shareholders and each of the HG Vora Group Shareholders severally and not
jointly, on the one hand, and the Company, on the other hand, agrees that,
during the Covered Period, it will not, and it will cause each of their
respective Affiliates, directors, officers, managers, members and employees not
to, directly or indirectly, cause, express or cause to be expressed, orally or
in writing, any publicly disparaging or unfavorable remarks, comments or
criticisms with regard to (or make any other public statement or communication
that might reasonably be construed to be derogatory or negative toward) the
other party, any Affiliate thereof, its business, or any of its current, future
or former directors, officers, executives, management, employees and auditors.

7. Public Announcement; SEC Filing; Communications.

(a) No later than 8:30 a.m. (Eastern Time) on the first business day following
the date hereof, the Company shall issue the mutually agreeable press release
(the “Press Release”) announcing certain terms of this Agreement, in the form
attached hereto as Exhibit B.

(b) Promptly following the execution of this Agreement, the Company shall file a
Form 8-K reporting entry into this Agreement and appending or incorporating by
reference this Agreement as an exhibit thereto.

(c) Promptly following the execution of this Agreement, the PW Group
Shareholders and the HG Vora Group Shareholders shall file amendments to their
respective Group 13Ds with respect to the Company, reporting the termination of
their Section 13(d) Group and the entry into this Agreement, amending applicable
items to conform to their obligations hereunder and appending or incorporating
by reference this Agreement as an exhibit thereto.

(d) For the avoidance of doubt, it is understood that nothing in this Agreement
limits the PW Group/HG Vora Group Shareholders’ rights (i) to make statements
(A) required by law, regulation or legal process, or (B) in connection with a
dispute covered by Section 11 of this Agreement or (ii) to communicate with
their respective investors in quarterly or annual letters provided such
communications are subject to standard confidentiality obligations. For the
avoidance of doubt, it is understood that nothing in this Agreement limits the
Company’s rights to make statements (i) required by law, regulation or legal
process, or (ii) in connection with a dispute covered by Section 11 of this
Agreement.

 

11



--------------------------------------------------------------------------------

8. Confidentiality.

(a) Each of the PW Group Shareholders and each of the HG Vora Group
Shareholders, severally and not jointly, acknowledges that material, non-public
information concerning the business and affairs of the Company (“MNP
Information”) may be disclosed to the Nominees or their Replacements in their
capacities as directors of the Company. The Company agrees to (i) inform each
director of its policies relating to the treatment of MNP Information (as
discussed in Section 1(e)), and (ii) advise the directors not to provide MNP
Information to the HG Vora Group Shareholders or to the PW Group Shareholders
(excluding Patrick Walsh) unless the HG Vora Group Shareholders or the PW Group
Shareholders, respectively, first agree in writing to receive such information.

(b) The HG Vora Group Shareholders hereby represent that they do not intend to
seek to obtain MNP Information from the Company or its subsidiaries, or from any
director of the Company. In the event the HG Vora Group Shareholders wish to
receive MNP Information from the Company or its subsidiaries, or from any
director of the Company, and such party, as applicable, agrees to disclose such
information to the HG Vora Group Shareholders, the HG Vora Group Shareholders
will provide written notice to the Company and such information will be subject
to a confidentiality agreement the form of which will be agreed upon between the
HG Vora Group Shareholders and the Company. In the event that the HG Vora Group
Shareholders obtain any MNP Information from the Company or its subsidiaries, or
from any director of the Company, prior to such time as they have entered into a
confidentiality agreement, the HG Vora Group Shareholders agree to maintain such
MNP Information as confidential.

(c) The PW Group Shareholders (excluding Patrick Walsh) hereby represent that
they do not intend to seek to obtain MNP Information from the Company or its
subsidiaries, or from any director of the Company. In the event the PW Group
Shareholders (excluding Patrick Walsh) wish to receive MNP Information from the
Company or its subsidiaries, or from any director of the Company, and such
party, as applicable, agrees to disclose such information to the PW Group
Shareholders (excluding Patrick Walsh), the PW Group Shareholders will provide
written notice to the Company and such information will be subject to a
confidentiality agreement the form of which will be agreed upon between the PW
Group Shareholders (excluding Patrick Walsh) and the Company. In the event that
the PW Group Shareholders (excluding Patrick Walsh) obtain any MNP Information
from the Company or its subsidiaries, or from any director of the Company, prior
to such time as they have entered into a confidentiality agreement, the PW Group
Shareholders agree to maintain such MNP Information as confidential.

 

12



--------------------------------------------------------------------------------

9. Release of Claims.

(a) On behalf of themselves and each of their respective directors, officers,
managers, members, shareholders and employees, the Company, on the one hand and
the PW Group/HG Vora Group Shareholders on the other hand severally and not
jointly release and forever discharge each other, and each of their respective
successors, assigns, parent and subsidiary companies, joint ventures,
partnerships, owners, directors, officers, partners, principals, managers,
members, employees, attorneys, consultants, financial advisors, shareholders,
insurers and agents (collectively, “Released Persons”) from all claims and
demands, rights and causes of action of any kind arising out of or relating to
this Agreement, the Nomination Notice, the Rights Agreement, and the election of
directors at the 2015 Annual Meeting from the beginning of time through the date
of this release. Notwithstanding anything to the contrary in this Section 9, the
Company, on the one hand, and the PW Group/HG Vora Group Shareholders on the
other hand, severally and not jointly do not release any obligations or claims
related to the enforcement of the terms and provisions of this Agreement.

(b) It is the intention of the Parties that the foregoing release set forth
above in clause (a) shall be effective as a bar to all matters released herein.
In furtherance and not in limitation of such intention, the release described
herein shall be, and shall remain in effect as, a full and complete release,
notwithstanding the discovery or existence of any additional or different facts
or claims. It is expressly understood and agreed that this Agreement is intended
to cover and does cover not only all known facts and/or claims but also any
further facts and/or claims not now known or anticipated, but which may later
develop or should be discovered, including all the effects and consequences
thereof. Each Party expressly acknowledges and understands that it may hereafter
discover facts in addition to or different from those which it now believes to
be true with respect to the subject matter of the matters released herein, but
expressly agrees that it has taken these possibilities into account in electing
to participate in this Agreement, and that the release given herein shall be and
remain in effect as a full and complete release notwithstanding the discovery or
existence of any such additional or different facts, as to which each Party
expressly assumes the risk.

10. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW.

11. Remedies.

(a) Each of the Parties acknowledges and agrees that a breach or threatened
breach by any Party may give rise to irreparable injury inadequately compensable
in damages, and accordingly each Party shall be entitled to seek injunctive
relief to prevent a breach of the provisions hereof and to seek to enforce
specifically the terms and provisions hereof exclusively in the United States
District Court for the District of Delaware located in New Castle County, or, if
jurisdiction in such court is not available, any state court located in New
Castle County in the State of Delaware, in addition to any other remedies at law
or in equity, in addition to any other remedy to which such aggrieved Party may
be entitled to at law or in equity. Each of the Parties hereto agrees to waive
any bonding or security requirement under any applicable law.

 

13



--------------------------------------------------------------------------------

(b) Furthermore, each Party (a) consents to submit itself to the personal
jurisdiction of the United States District Court for the District of Delaware
located in New Castle County, or, if jurisdiction in such court is not
available, any state court located in New Castle County in the State of
Delaware, in the event any dispute arises out of this Agreement or the
transactions contemplated by this Agreement, (b) agrees that it shall not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from such court, (c) agrees that it shall not bring any action
relating to this Agreement or the transactions contemplated by this Agreement in
any court other than the United States District Court for the District of
Delaware located in New Castle County, or, if jurisdiction in such court is not
available, any state court located in New Castle County in the State of
Delaware, and each of the Parties irrevocably waives the right to trial by jury,
and (d) each of the Parties irrevocably consents to service of process by a
reputable overnight mail delivery service, signature requested, to the address
set forth in Section 13 or as otherwise provided by applicable law.

12. Entire Agreement. This Agreement, along the exhibits hereto, with contains
the entire agreement and understanding of the Parties with respect to the
subject matter hereof and supersedes any and all prior and contemporaneous
agreements, memoranda, arrangements and understandings, both written and oral,
between the Parties, or any of them, with respect to the subject matter hereof.

13. Notices. All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be in writing and shall be deemed validly given, made or served when delivered
in person, sent by facsimile or email, or when sent by overnight courier, when
actually received during normal business hours at the address specified in this
subsection:

if to the Company:

Town Sports International Holdings, Inc.

5 Penn Plaza

New York, NY 10001

Attention: David M. Kastin, Esq. – General Counsel

Facsimile: (212) 664-1704

Email: David.Kastin@tsiclubs.com

with a copy to

Dechert LLP

1095 Avenue of the Americas

New York, NY 10036

Attention: Derek M. Winokur, Esq.

Facsimile: (212) 698-3599

Email: Derek.Winokur@Dechert.com

 

14



--------------------------------------------------------------------------------

if to the PW Group/HG Vora Group Shareholders:

PW Partners Atlas Fund III LP

c/o PW Partners Atlas Funds, LLC

141 W. Jackson Blvd., Suite 300

Chicago, IL 60604

Attention: Patrick Walsh

Facsimile:

Email: pwalsh@pwpartnersllc.com

HG Vora Special Opportunities Master Fund, Ltd.

c/o HG Vora Capital Management, LLC

330 Madison Avenue, 23rd Floor

New York, NY 10017

Attention: Philip M. Garthe

Facsimile: (212) 707-5555

Email: pgarthe@hgvoracapital.com

with a copy to

Olshan Frome Wolosky LLP

Park Avenue Tower

65 East 55th Street

New York, NY 10022

Attention: Steve Wolosky, Esq.

Facsimile: (212) 451-2222

Email: swolosky@olshanlaw.com

14. Expenses. Within ten (10) business days following receipt of reasonably
satisfactory documentation thereof, the Company will reimburse the PW Group/HG
Vora Group Shareholders for their reasonable out-of-pocket fees and expenses
(including legal expenses) incurred in connection with the matters related to
the 2015 Annual Meeting and the negotiation, execution and effectuation of this
Agreement and the transactions contemplated hereby in an amount not to exceed
$250,000.

15. Severability. If at any time subsequent to the date hereof, any provision of
this Agreement shall be held by any court of competent jurisdiction to be
illegal, void or unenforceable, such provision shall be of no force and effect,
but the illegality or unenforceability of such provision shall have no effect
upon the legality or enforceability of any other provision of this Agreement.

16. Counterparts. This Agreement may be executed in two or more counterparts
either manually or by electronic or digital signature (including by facsimile or
electronic mail transmission), each of which shall be deemed to be an original
and all of which together shall constitute a single binding agreement on the
Parties, notwithstanding that not all Parties are signatories to the same
counterpart.

 

15



--------------------------------------------------------------------------------

17. Third Party Beneficiaries; Assignment. The TSI Legacy Directors and/or their
Replacements shall be third party beneficiaries of the Company’s rights
hereunder as well as any provisions of this Agreement relating to the TSI Legacy
Directors and/or their Replacements. Other than as set forth in the immediately
preceding sentence, nothing in this Agreement, whether express or implied, is
intended to or shall confer any rights, benefits or remedies under or by reason
of this Agreement on any persons other than the Parties, nor is anything in this
Agreement intended to relieve or discharge the obligation or liability of any
third persons to any Party. No Party may assign its rights or delegate its
obligations under this Agreement, whether by operation of law or otherwise, and
any assignment in contravention hereof shall be null and void.

18. Amendment. This Agreement may be amended only by an agreement in writing
executed by the Parties hereto, provided that (i) the Parties may only amend a
provision of this Agreement directly related to the TSI Legacy Directors and/or
their Replacements with the written consent of a majority of the TSI Legacy
Directors or their Replacements, as applicable; and (ii) the Company may only
amend this Agreement with the written consent of a majority of the Board,
excluding the Nominees and their Replacements. No waiver of compliance with any
provision or condition of this Agreement and no consent provided for in this
Agreement shall be effective unless evidenced by a written instrument executed
by the Party against whom such waiver or consent is to be effective, provided
any waiver of any right of the Company herein, may only be waived with the
written consent of a majority of the Board, excluding the Nominees and their
Replacements. No failure or delay by a Party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any right, power or privilege hereunder.

19. Interpretation and Construction. When a reference is made in this Agreement
to a Section, such reference shall be to a Section of this Agreement, unless
otherwise indicated. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. Whenever the words “include,” “includes” and “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation.” The words “hereof, “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. The word “will”
shall be construed to have the same meaning as the word “shall.” The words
“dates hereof” will refer to the date of this Agreement. The word “or” is not
exclusive. The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms. Any agreement, instrument,
law, rule or statute defined or referred to herein means, unless otherwise
indicated, such agreement, instrument, law, rule or statute as from time to time
amended, modified or supplemented. Each of the Parties acknowledges that it has
been represented by counsel of its choice throughout all negotiations that have
preceded the execution of this Agreement, and that it has executed the same with
the advice of said independent counsel. Each Party cooperated and participated
in the drafting and preparation of this Agreement and the documents referred to
herein, and any and all drafts relating thereto exchanged among the Parties
shall be deemed the work product of all of the Parties and may not be construed
against any Party by reason of its drafting or preparation. Accordingly, any
rule of law or any legal decision that would require interpretation of any
ambiguities in this Agreement against any Party that drafted or prepared it is
of no application

 

16



--------------------------------------------------------------------------------

and is hereby expressly waived by each of the Parties hereto, and any
controversy over interpretations of this Agreement shall be decided without
regards to events of drafting or preparation. The obligations of each PW Group
Shareholder or HG Vora Group Shareholder herein shall be understood to apply to
each of their respective Affiliates and Associates, and each PW Group
Shareholder and each HG Vora Group Shareholder agrees that it will cause its
respective Affiliates and Associates to comply with the terms of this Agreement.
As used in this Agreement, the terms “Affiliate” and “Associate” shall have the
respective meanings set forth in Rule 12b-2 promulgated by the SEC under the
Exchange Act and shall include all persons or entities that at any time during
the term of this Agreement become Affiliates or Associates of any person or
entity referred to in this Agreement, it being understood that such terms shall
not include non-employee investors in any PW Group Shareholder or HG Vora Group
Shareholder, respectively, or any portfolio company of any PW Group Shareholder
or HG Vora Group Shareholder, respectively, in each case that are not controlled
by any of the PW Group Shareholders or Mr. Walsh, alone or in combination, or by
any of the HG Vora Group Shareholders or Parag Vora, alone or in combination. As
used in this Agreement, the term “Bylaws” shall mean the Third Amended and
Restated By-laws of the Company filed as Exhibit 3.2 to the Form 8-K filed by
the Company on September 17, 2014. As used in this Agreement, the term “Group
13Ds” shall mean the respective Schedules 13D filed by each of the PW Group
Shareholders and the HG Vora Group Shareholders prior to the date hereof and as
amended prior to the date hereof. As used in this Agreement, the term “Third
Party” shall mean any person or entity not (A) a party to this Agreement, (B) a
member of the Board, (C) an officer of the Company, or (D) an Affiliate or
Associate of the PW Group/HG Vora Group Shareholders. As used in this Agreement,
the term “Representatives” shall mean, with respect to any person, such person’s
directors, officers, employers (and their employees), employees, managers,
agents, consultants, advisors or other representatives, including legal counsel,
accountants and financial advisors.

[Signature Pages Follow]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has executed this Agreement, or caused
the same to be executed by its duly authorized representative as of the date
first above written.

 

TOWN SPORTS INTERNATIONAL HOLDINGS, INC. By:

/s/ David M. Kastin

Name: David M. Kastin Title: Senior Vice President – General Counsel PW GROUP
SHAREHOLDERS PW PARTNERS ATLAS FUND III LP By: PW Partners Atlas Funds, LLC
General Partner By:

/s/ Patrick Walsh

Name: Patrick Walsh Title: Managing Member and Chief Executive Officer PW
PARTNERS MASTER FUND LP By: PW Partners, LLC General Partner By:

/s/ Patrick Walsh

Name: Patrick Walsh Title: Managing Member and Chief Executive Officer

 

[Signature Page to Nomination and Standstill Agreement]



--------------------------------------------------------------------------------

PW PARTNERS ATLAS FUNDS, LLC By:

/s/ Patrick Walsh

Name: Patrick Walsh Title: Managing Member and Chief Executive Officer PW
PARTNERS, LLC By:

/s/ Patrick Walsh

Name: Patrick Walsh Title: Managing Member and Chief Executive Officer PW
PARTNERS CAPITAL MANAGEMENT LLC By:

/s/ Patrick Walsh

Name: Patrick Walsh Title: Managing Member

/s/ Patrick Walsh

PATRICK WALSH

 

[Signature Page to Nomination and Standstill Agreement]



--------------------------------------------------------------------------------

HG VORA GROUP SHAREHOLDERS

 

HG VORA SPECIAL OPPORTUNITIES MASTER FUND, LTD By:

/s/ Parag Vora

Name: Parag Vora Title: Director HG VORA CAPITAL MANAGEMENT, LLC By:

/s/ Parag Vora

Name: Parag Vora Title: Managing Member

/s/ Parag Vora

PARAG VORA

 

[Signature Page to Nomination and Standstill Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

(Form of Nominee Representation Letter)

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

(Form of Press Release)